RE: CORRESPONDENCE OF JULY 28, 1992, CONCERNING 59 O.S. 1310(A) 1 , 15 OF THE OKLAHOMA BAIL BOND CODE.
THE ATTORNEY GENERAL, SUSAN LOVING HAS ASKED ME TO RESPOND TO YOUR INQUIRY WHEREIN, YOU ASKED IN EFFECT, THE FOLLOWING QUESTION:
  WHETHER IT IS ALLOWABLE FOR A BAIL BONDSMAN TO REVIEW JAIL CARDS AT A COUNTY JAIL AND THEN ASK TO SEE CERTAIN INMATES FOR THE PURPOSE OF OFFERING TO MAKE THEIR BONDS?
WHERE THE LANGUAGE OF A STATUTE IS PLAIN AND UNAMBIGUOUS, THERE IS NO ROOM FOR STATUTORY CONSTRUCTION. CAVETT V. GEARY BD. OF ED., 587 P.2D 951 (OKLA. 1978). 59 O.S. 1991, 1310(14) READS IN PERTINENT PART: Y
    "A. THE INSURANCE COMMISSIONER MAY DENY, CENSURE, SUSPEND A LICENSEE FOR THE FOLLOWING REASON:
    12) SOLICITING BUSINESS IN OR ABOUT ANY PLACE WHERE PRISONERS ARE CONFINED ARRAIGNED OR IN CUSTODY."
CLEARLY A JAIL WOULD FALL UNDER THE PURVIEW OF THIS SECTION, AS A PLACE WHERE PRISONERS ARE HELD IN CUSTODY.
THE ONLY QUESTION WOULD BE WHETHER THE ACTIONS THAT YOU ALLUDE TO IN YOUR CORRESPONDENCE CONSTITUTE "SOLICITATION".
THE TERM SOLICITATION IS DEFINED AT 59 O.S. 1301(13). ""SOLICITATION" SHALL MEAN TO ASK FOR EARNESTLY, SEEK TO OBTAIN BY PERSUASION OR ENTREATY, IMPLY, BESEECH; TEMPT OR ENTIRE A PERSON DIRECTLY OR THROUGH ANOTHER PERSON BY PERSONAL, MECHANICAL, PRINTED OR PUBLISHED MEANS TO PRODUCE PURCHASE OF A BAIL BOND."
THE ACT OF REQUESTING TO REVIEW THE JAIL CARDS AND REQUESTING TO SEE THOSE INMATES LISTED ON THE JAIL CARDS TO OFFER TO POST THEIR BAIL WOULD CLEARLY CONSTITUTE SOLICITATION BY A BAIL BONDMEN. PURSUANT TO THE FOREGOING IT IS THE OPINION OF THE UNDERSIGNED ATTORNEY THAT 59 O.S. S 1310(14) PRECLUDES A BAIL BONDSMAN FROM PERFORMING THE ACTS ADDRESSED IN YOUR QUESTION.
(JOSEPH L. MCCORMICK)